EASTERN ENVIRONMENT SOLUTIONS, CORP. Harbin Dongadazhi Street 165 Harbin, P.R. China 150001 February 22, 2011 VIA EDGAR John Cash Securities and Exchange Commission Division of Corporation Finance treet, N.E., Washington, DC 20549 Re: Eastern Environment Solutions, Corp. Form 10-K for the fiscal year ended December 31, 2009 Filed March 18, 2010 File No. 0-31193 Dear Mr. Cash: I am writing in response to your letter dated February 1, 2011.We are actively preparing the amended filings referred to in your letter.We expect to have the amended 2009 10-K and the amended September 30, 2010 10-Q filed by March 1, 2010.We will file the amended March 31, 2010 and June 30, 2010 10-Qs promptly thereafter. Yours. /s/ John W. Poling John W. Poling, Chief Financial Officer
